                                          Case 3:19-cv-04607-RS Document 160 Filed 02/17/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         STAY FROSTY ENTERPRISES LLC,
                                  10                                                         Case No. 19-cv-04607-RS
                                                        Plaintiff,
                                  11
                                                 v.                                          ORDER GRANTING MOTION FOR
                                  12                                                         PARTIAL SUMMARY JUDGMENT
Northern District of California




                                         TEESPRING, INC.,
 United States District Court




                                  13
                                                        Defendant.
                                  14

                                  15          Plaintiff Stay Frosty Enterprises, LLC (“Frosty”) owns a copyright portfolio including

                                  16   military-themed artwork and images; defendant Teespring, Inc. (“Teespring”) operates a website

                                  17   allowing individuals to create custom t-shirts and apparel. Since 2018, Frosty has asserted its right

                                  18   to “actual damages” resulting from Teespring’s alleged infringement of its portfolio. See

                                  19   Complaint, Dkt. 1 at 87. Yet Frosty has not produced, despite Teespring’s repeated prompting, any

                                  20   evidence of having incurred those damages. With fact discovery now closed, Teespring

                                  21   accordingly moves for partial summary judgment establishing Frosty cannot recover actual

                                  22   damages that, apparently, do not exist. Considering the record as a whole, such judgment is plainly

                                  23   warranted.

                                  24          Over the course of fact discovery, Teespring asked Frosty for facts supporting its damages

                                  25   claim, including “the total annual revenue and . . . profits that [Frosty] earned from the asserted

                                  26   copyrights” in recent years, and “documents concerning any damages or harm, including without

                                  27   limitation money damage, [Frosty] claims to have suffered” on Teespring’s account.

                                  28   Interrogatories, Dkt. 153-2 at 6; Request for Production, Dkt. 153-3 at 7. Going off Frosty’s
                                           Case 3:19-cv-04607-RS Document 160 Filed 02/17/21 Page 2 of 3




                                   1   representation that it needed more time to answer these requests, Teespring twice agreed to extend

                                   2   Frosty’s response deadline. When it became clear, after these extensions, that no responses were

                                   3   forthcoming, Teespring brought a motion to compel. The motion was denied on the purely

                                   4   procedural ground of untimeliness. See generally Discovery Order, Dkt. 150 (declining to compel

                                   5   Frosty’s response pursuant to Civil Local Rule 37-3’s prohibition of “motions to compel fact

                                   6   discovery . . . more than 7 days after the fact discovery cut-off”). With an eye toward summary

                                   7   judgment, Teespring declined to appeal: in its view, the facts (or lack thereof) were sufficiently

                                   8   favorable as Frosty had left them.

                                   9          Bewilderingly, Frosty—in opposing this motion—has not made the damages issue one iota

                                  10   less favorable to Teespring. Across both briefing and oral argument, Frosty has not, for instance,

                                  11   identified any fact indicating actual damages; alluded to an evidentiary universe that might contain

                                  12   that sort of fact; or made so much as a single, conclusory assertion that it has suffered actual
Northern District of California
 United States District Court




                                  13   damages. Instead, Frosty invokes Rule 56(d), which authorizes deferred consideration of a motion

                                  14   for summary judgment if “[the] nonmovant shows by affidavit or declaration that, for specified

                                  15   reasons, it cannot present facts essential to justify its opposition[.]” Fed. R. Civ. P. 56(d).

                                  16          To “delay summary judgment” under Rule 56(d), a party “must state what other specific

                                  17   evidence it hopes to discover and the relevance of that evidence to its claims.” Stevens v.

                                  18   Corelogic, Inc., 899 F.3d 666, 678 (9th Cir. 2018) (emphasis in original) (internal quotation

                                  19   marks, bracketing, and citation omitted). Frosty ignores this standard entirely. Rather than hinting

                                  20   at, let alone specifying, “facts essential to . . . its opposition” that might be gleaned from renewed

                                  21   discovery, Frosty trots out a general proposition: that because “the case is still in the early stages,”

                                  22   and “[v]ery few trials are being conducted in . . . this district” at the moment, “no prejudice” will

                                  23   flow “to Teespring . . . should . . . deferral of consideration of the motion be allowed.” See

                                  24   generally Opp’n Brief, Dkt. 154 at 4-5 (advancing this position while omitting mention of a single

                                  25   sought-after fact).

                                  26          Whatever its merit, this argument misses (or, more likely, hopes to misdirect from) the

                                  27   point. Because Frosty’s Rule 56(d) request is unaccompanied by anything remotely resembling a

                                  28                                                    ORDER GRANTING MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                                                  CASE NO. 19-cv-04607-RS
                                                                                           2
                                           Case 3:19-cv-04607-RS Document 160 Filed 02/17/21 Page 3 of 3




                                   1   Rule 56(d) showing, the request is denied. The record thus remains as Teespring presents it—

                                   2   utterly and indisputably bereft of evidence, prospective or otherwise, going to actual damages.

                                   3   Against this backdrop, Teespring’s motion for partial summary judgment that Frosty is not entitled

                                   4   to any such damages must be, and is, granted.1 Corelogic, 899 F.3d at 678 (emphasis in original)

                                   5   (internal quotation marks and citation omitted).

                                   6

                                   7   IT IS SO ORDERED.

                                   8

                                   9   Dated: February 17, 2021

                                  10                                                       ______________________________________
                                                                                          ____
                                                                                            _ _____________________________   ____
                                                                                                                              __ ________
                                                                                           RICHARD SEEBORG
                                  11                                                       Chief United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   1
                                         Beyond stressing the record’s absence of damages evidence generally, Teespring contends Frosty
                                  26   is obliged, as a matter of law, to produce particular types of damages evidence—namely,
                                       percipient and expert witness testimony. See generally Motion, Dkt. 153 at 10-14. Given the more
                                  27   fundamental defect in Frosty’s case, there is no need to reach this additional argument.

                                  28                                                 ORDER GRANTING MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                                               CASE NO. 19-cv-04607-RS
                                                                                           3
